Citation Nr: 1607176	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-11 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee.
 
2.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2003 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 20007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

By a July 2015 decision, the Board denied entitlement to ratings in excess of 10 percent for patellofemoral pain syndrome of the left and right knees.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court vacated the Board's July 2015 decision based on inadequate reasons and bases and remanded the matter to the Board for further development.  Specifically, the Court found that the Board erred by not providing an adequate statement of reasons or bases that considered whether Diagnostic Code 5257 should be applied analogously to the Veteran's knee claims and whether referral for extraschedular consideration was warranted in light of symptomatology of record not contemplated by Diagnostic Codes 5260 and 5261.  Therefore, the instant decision addresses this basis for the Court's December 2015 grant of the Joint Motion for Partial Remand.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Manifestations of the Veteran's patellofemoral pain syndrome of the left knee include pain, fatigue, weakness, stiffness, swelling, and occasional locking and buckling, all of which is worsened with cold weather, using stairs, certain sleep positions, and prolonged standing or walking; full left knee extension; left knee flexion to 90 degrees, with objective evidence of pain beginning at 65 degrees; additional pain, weakness, and functional loss after repetitive use; and no evidence of recurrent subluxation, dislocation, or lateral instability. 

2.  Moderate instability in the Veteran's left knee has been shown, with no evidence of severe recurrent subluxation.

3.  Manifestations of the Veteran's patellofemoral pain syndrome of the right knee include pain, fatigue, weakness, stiffness, swelling, and occasional locking and buckling, all of which is worsened with cold weather, using stairs, certain sleep positions, and prolonged standing or walking; full right knee extension; right knee flexion to 85 degrees, with objective evidence of pain beginning at 80 degrees; additional pain, weakness, and functional loss after repetitive use.

4.  Slight instability in the Veteran's right knee has been shown, with no evidence of moderate recurrent subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent based on limitation of motion for patellofemoral pain syndrome of the left knee have not been met.  38 U.S.C.A.       §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5261, 5260 (2014).
 
2.  A separate 20 percent rating, but no more, for instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2014).
 
3.  The criteria for a rating in excess of 10 percent based on limitation of motion for patellofemoral pain syndrome of the right knee have not been met.  38 U.S.C.A.      §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5261, 5260 (2014).

4.  A separate 10 percent rating, but no more, for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 
The RO's March 2007 letter to the Veteran contained the requisite notice, and the January 2008 statement of the case set forth the relevant diagnostic codes for rating the disability at issue.  Accordingly, the Board finds that the notice requirements have been met.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009). 

The duty to assist the Veteran has also been satisfied.  The RO obtained the Veteran's service treatment records and all identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116.

The Veteran initially underwent a VA examination in October 2006.  In September 2011, the Board remanded the above-captioned increased rating claims because the Veteran indicated that her condition worsened since her last VA examination.  In October 2011, the Veteran was provided another VA examination.  In August 2014, the Board again remanded the claims because the Veteran indicated that her service-connected bilateral knee disorder further worsened since her last VA examination.  In November 2014, the Veteran underwent a third VA examination to determine the severity of her service-connected bilateral patellofemoral pain syndrome.  The examiners administered thorough clinical evaluations which provided findings pertinent to the rating criteria and allowed for fully informed evaluations of the disabilities at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   Accordingly, the Board finds that the RO substantially complied with the October 2011 and August 2014 remand directives, and that the Veteran has been provided adequate VA examinations for evaluation purposes.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

II. Analysis

In a December 2006 rating decision, service connection was granted for bilateral patellofemoral pain syndrome, to which a 10 percent disability rating was assigned for each knee, effective December 23, 2005, under the provisions of 38 C.F.R.         § 4.71a, Diagnostic Codes 5299-5261 (2014).  When an unlisted residual disorder is encountered which requires an analogous rating, the first two digits of the diagnostic code present that part of the rating schedule most closely identifying the bodily part or system involved, with a "99" assigned as the last two digits representing all unlisted conditions.  38 C.F.R. § 4.27 (2014).  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2014).  The hyphenated diagnostic code in this case indicates that an unlisted knee disorder, represented by Diagnostic Code 5299, is the service-connected disorder, and limitation of extension of the knee, under Diagnostic Code 5261, is a residual condition.

In a February 2007 written statement, the Veteran described her symptoms of bilateral knee pain, which she contended affected her neck, shoulders, lower back, and hips.  The RO treated this written statement as a new claim for an increased rating for bilateral patellofemoral pain syndrome and a secondary service connection claim for neck, shoulder, lower back, and hip disabilities.  Although the February 2007 written statement was received within the one-year appeal period following the December 2006 rating decision, it does not contain an expression of dissatisfaction with the disability rating initially assigned to the Veteran's bilateral patellofemoral pain syndrome.  Accordingly, the Board finds that the February 2007 written statement constitutes a new claim for an increased rating for bilateral patellofemoral pain syndrome.  See Young v. Shinseki, 22 Vet. App. 461, 467   (2009) (finding that the veteran's statement did not constitute a notice of disagreement where it could not "reasonably be construed to express disagreement with a particular decision or reflect an intent to seek appellate review.")  In a June 2007 rating decision, the RO denied the Veteran's claims or entitlement to ratings in excess of 10 percent for bilateral patellofemoral pain syndrome.  Thereafter, the Veteran perfected an appeal. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

A review of the Veteran's VA treatment records shows complaints of bilateral knee pain and swelling, which worsened with cold weather, certain sleep positions, and prolonged standing and walking.

During an October 2006 VA examination, the Veteran reported symptoms of pain, weakness, stiffness, swelling, and occasional buckling and locking in both knees.  A physical examination revealed tenderness on the medial and lateral aspects of both knees and the ballottement of the patella.  There was no evidence of ankylosis. Range of motion testing revealed full flexion and extension in both knees.  After repetitive use, there was no limitation in range of motion of either knee due to pain, fatigue, lack of endurance, or incoordination. Both right and left medial and lateral collateral stability, and anterior and posterior cruciate stability tests were within normal limits.  Medial and lateral meniscus tests were moderately positive in both knees. X-rays of the left knee showed mild narrowing of the medial compartment. X-rays of the right knee were normal.  The diagnosis was patellofemoral pain syndrome of both knees.  The Veteran indicated that her disabilities, including her bilateral patellofemoral pain syndrome, made it difficult to use stairs, kneel, squat, and stand while performing her occupational tasks as a phlebotomist. 

A June 2007 VA treatment record shows no evidence of swelling, inflammation, or tenderness to palpation.  Both knees had full range of motion with mild pain. X-rays of both knees were normal.

During an October 2011 VA examination, the Veteran reported bilateral knee pain, warmth, and tenderness, which worsened after standing for more than two hours and walking down stairs.  She also reported "popping" in her right knee and "locking" in her left knee, but denied any falls.  The Veteran reported increased swelling during flare-ups, which were precipitated by cold weather and prolonged standing.  The Veteran also reported receiving prescription medication for her knee pain; however, she did not take it frequently because it caused drowsiness.  The diagnoses were bilateral patellar femoral pain syndrome, bilateral chondromalacia patellae, and bilateral disruption of the anterior cruciate ligament.  A physical examination revealed tenderness or pain to palpation of both knees.  Muscle strength was normal in both knees.  Range of motion testing revealed right and left knee flexion to 90 degrees and full extension in both knees.  There was no additional limitation in range of motion after three repetitions; however, both knees exhibited functional loss, including less movement than normal, pain, swelling, and instability of station, with repetitive use.  A Lachman test revealed mild anterior instability on the right and moderate anterior instability on the left.  Medial-lateral and posterior instability tests were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  It was noted that the Veteran had a history of shin splints, which were resolved with treatment by January 2004.  The Veteran did not have a history of meniscal conditions, knee replacements, arthroscopy, or any other knee surgeries.  The Veteran denied walking with any assistive devices, but stated that she planned to request a knee brace from her primary care physician.  X-rays revealed normal osseous structures and unremarkable soft tissues with no evidence of fracture, dislocation, arthritis, or patellar subluxation.

During a November 2014 VA examination, the Veteran reported symptoms of intermittent swelling, locking, buckling, and sharp pain with ambulation.  She indicated that her symptoms worsened with prolonged walking, running, and standing.  A physical examination revealed tenderness or pain to palpation of both knees.  Range of motion testing revealed right knee flexion to 85 degrees, with objective evidence of pain beginning at 80 degrees, and left knee flexion to 90 degrees, with objective evidence of pain beginning at 65 degrees.  Both knees extended fully.  After three repetitions, right knee flexion was to 80 degrees, left knee flexion was to 85 degrees, and both knees extended fully.  After repetitive use, both knees exhibited additional functional loss, including less movement than normal, weakened movement, excess fatigability, pain, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Muscle strength was normal in both knees.  Anterior instability, posterior instability, and medial-lateral instability tests were normal for both knees.  There was no evidence of recurrent patellar subluxation or dislocation.  There was no history of knee replacements or other knee surgeries.  It was noted that the Veteran was prescribe a knee brace for stabilization with ambulation, but she stated that she stopped wearing it because it was painful.  She denied using any other assistive devices.  X-rays showed no arthritis, patellar subluxation, or any other significant diagnostic findings.  The Veteran stated that her bilateral knee disability affected her ability to work in that her symptoms of pain, stiffness, locking, swelling, and buckling impaired her ability to walk and stand for prolonged periods of time.  The examiner noted that it was not possible to determine, without resorting to speculation, if there was additional limitation of motion during flare-ups or with repeated use over time because there was no conceptual or empirical basis for making such a determination without directly observing the function of the knee under such conditions.  The diagnosis was bilateral patellofemoral pain syndrome with progression to bilateral knee strain.

The Veteran's service-connected bilateral patellofemoral pain syndrome has been assigned a 10 percent disability rating for each knee pursuant to the criteria set forth in 38 C.F.R. § 4.71a , Diagnostic Code 5299-5261.  Pursuant to the diagnostic codes relating to limitation of motion of the knee, a 10 percent rating is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent rating is warranted when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  Id.  A 30 percent rating is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  A 40 percent rating is warranted when extension is limited to 30 degrees, and a 50 percent rating is warranted when extension is limited to 45 degrees.  Id.

A review of the record reveals full extension of both knees throughout the pendency of this appeal period.  Flexion was full range in October 2006 and June 2007, but limited to 90 degrees, bilaterally, in October 2011.  In November 2014, right knee flexion was limited to 85 degrees, with objective evidence of pain beginning at 80 degrees, and left knee flexion was limited to 90 degrees, with objective evidence of pain beginning at 65 degrees.  After three repetitions, right knee flexion was limited to 80 degrees, left knee flexion was limited to 85 degrees, and both knees extended fully.  Based on the foregoing, the Board finds that the limitation of motion caused by the Veteran's bilateral patellofemoral pain syndrome warrants a noncompensable rating in both knees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.   Nevertheless, the Board will not disturb the already assigned 10 percent disability rating based on limitation of motion with complaints of pain, fatigue, weakness, stiffness, swelling, and additional functional loss after repetitive use.

In making this determination, the Board has considered whether there is any additional functional loss not contemplated by the currently assigned 10 percent ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also Deluca v. Brown, 8 Vet. App. 202 -206 (1995).  However, the 10 percent disability ratings already assigned to the Veteran's service-connected bilateral patellofemoral pain syndrome are based entirely on the Veteran's complaints of pain, fatigue, weakness, stiffness, swelling, and additional functional loss, as range of motion testing did not meet the minimum criteria for a compensable rating based in limitation of motion for either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board has considered whether separate disability ratings are warranted for instability.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis of the knee may be assigned separate ratings for limitation of motion and instability, provided that any separate rating is based upon additional disability).  Pursuant to Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  Throughout the pendency of this appeal, there was no evidence of medial-lateral instability or recurrent patellar subluxation or dislocation in either knee.  Posterior drawer testing was normal.  However, the record shows an instance of mild anterior instability in the right knee and moderate anterior instability in the left knee in October 2011, suggesting some degree of instability in both knees.  

The Board acknowledges that Diagnostic Code 5257 nominally addresses lateral instability and subluxation, which have not been present or noted by any examiner.   However, VA law directs that, when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).  Diagnostic Code 5257 essentially addresses impairment resulting from structural deficiencies in the joint.  Thus, while not directly applicable in light of the normal findings for lateral instability and subluxation, the Board finds that it is closely analogous to the reported symptomatology.  

The Board finds that the Veteran would be benefitted more by assigning separate ratings under DC 5257 (other impairment of the knee).  Therefore, affording all benefit of the doubt to the Veteran, the Board finds a separate rating not to exceed 10 percent for slight lateral instability of the right knee is warranted and a separate rating not to exceed 20 percent for moderate lateral instability of the left knee is warranted.  To this limited extent, the Veteran's appeal is granted. 

Because only slight instability was shown in this single instance, but not all, instability testing, the Veteran did not meet the criteria for a higher 20 percent rating due to moderate instability of the right knee.  Likewise, the Veteran did not meet the criteria for a higher 30 percent rating due to severe instability of the left knee.

The Board also considered whether higher disability ratings are warranted under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the evidence of record does not demonstrate ankylosis; semilunar or dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; or malunion or nonunion of the tibia or fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2014).  Therefore, a higher rating is not warranted under the aforementioned alternative diagnostic codes.

Extraschedular Consideration

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected knee disabilities are manifested by signs and symptoms such as pain, fatigue, weakness, stiffness, swelling, and occasional locking and buckling, which impairs her ability to use stairs, stand and walk for long periods, and worsens with cold weather and certain sleep positions.  These signs and symptoms, and their resulting impairment, are entirely contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R.     § 4.71a, Diagnostic Codes 2560 and 5261 (providing ratings on the basis of limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R.        § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing, walking, and using stairs.  In short, there is nothing exceptional or unusual about the Veteran's knee disabilities because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Because the schedular rating criteria contemplate fully the Veteran's disability picture, application of the regular schedular standards is not rendered impractical.   For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected bilateral patellofemoral pain syndrome, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected bilateral patellofemoral pain syndrome varied to such an extent that ratings greater or less than those assigned would be warranted.  See Hart, 21 Vet. App. at 509-10.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record or the veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, there is no evidence that the Veteran was unemployable due to her service-connected bilateral patellofemoral pain syndrome during the appeal period.  Thus, the Board finds that a TDIU claim has not been raised.  See Id.  


ORDER

A rating in excess of 10 percent based on limitation of motion due to service-connected patellofemoral pain syndrome of the right knee is denied.

A rating in excess of 10 percent based on limitation of motion due to service-connected patellofemoral pain syndrome of the right knee is denied.

A separate 20 percent rating, but no more, for left knee instability is granted, subject to the laws and regulations governing the granting of benefits.
		
A separate 10 percent rating, but no more, for right knee instability is granted, subject to the laws and regulations governing the granting of benefits.

	

______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


